Citation Nr: 0000187	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to the exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for prostate cancer, as due to the exposure to 
ionizing radiation, which is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The claim of service connection for prostate cancer, as due 
to the exposure to ionizing radiation, is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.311 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

Under the provisions of 38 U.S.C.A. § 1112(c) (1999) and 38 
C.F.R. § 3.309(d) (1999), the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been incurred in or 
aggravated by service if the diseases become manifest in a 
radiation-exposed veteran.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(1999); 38 C.F.R. § 3.307 (1999).  A radiation-exposed 
veteran is one who, while serving on active duty or as a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity, such as 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device by the United States, or 
occupation of Hiroshima or Nagasaki, Japan, by the United 
States forces from August 6, 1945, to July 1, 1946.  38 
U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  

Although the veteran's assertion that he participated in 
Operation CROSSROADS in July and August 1946 would, for the 
purpose of establishing a well grounded claim, qualify as 
participation in a radiation-risk activity under 38 C.F.R. 
§§ 3.309(d)(3)(ii)(A), the disease the veteran claims is due 
to his in-service exposure to ionizing radiation is not a 
disease listed in 38 C.F.R. § 3.309(d)(2).  

However, service connection may also be established for 
disabilities deemed as potentially "radiogenic" diseases, 
where manifested in a radiation-exposed veteran, pursuant to 
38 C.F.R. § 3.311.  The term "radiogenic disease" is 
defined as "a disease that may be induced by ionizing 
radiation ...."  38 C.F.R. § 3.311(b)(2).  Under the 
provisions of 38 C.F.R. § 3.311, a radiation-exposed veteran 
is one who was exposed to ionizing radiation as a result of 
participating in the atmospheric testing of nuclear weapons, 
or occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, or as a result of other activities.  
38 C.F.R. § 311(b)(1)(i).  Prostate cancer is specifically 
listed as one of the diseases considered "radiogenic."  
38 C.F.R. § 3.311(b)(2)(xxiii).  The claimed disease must 
also manifest within the time specified in 38 C.F.R. 
§ 3.311(b)(5).  For prostate cancer, the disease must 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv).  

The veteran's September 1946 notice of separation indicates 
that he had been assigned to the American Theater in the 
"Asiatic Pacific" and that he had served aboard the USS 
Turaco (AMc-55) in the "Hawaiian Sea Frontier."  

In the veteran's August 1996 claim for VA benefits, he stated 
that he was on Bikini Island during atomic bomb testing.  The 
veteran enclosed with his VA claim for benefits a June 1996 
newspaper article which detailed his experiences near Bikini 
Island in 1946 and reported that he had served aboard a 
"destroyer tender ship" which had been "anchored about 15 
miles from ground zero."  

In a November 1996 statement in support of his claim, the 
veteran indicated that he served aboard the USS Dixie, AD-14, 
and had been 10 to 15 miles from the atmospheric detonation, 
test shot Able, and about 8 to 10 miles from the underwater 
detonation, test shot Baker.  The veteran stated that he 
entered the test lagoon the morning after test shot Able and 
the same day as test shot Baker.  The veteran also stated 
that he had been stationed at the lagoon for 6 to 8 weeks 
after the detonations and traveled extensively around the 
lagoon, on other ships, and on the atoll itself.  

The medical evidence of record included a February 1993 
diagnosis of prostate cancer, an August 1996 private medical 
statement which noted a diagnosis of prostate cancer, and a 
June 1998 private medical opinion which opined that there was 
a possibility that the veteran's in-service exposure to 
ionizing radiation could have been a factor in the veteran's 
subsequent development of prostate cancer.  

Therefore, given the veteran's statements and testimony that 
he was present during Operation CROSSROADS in July and August 
1946-statements presumed credible for purposes of well 
groundedness (see King v. Brown, 5 Vet. App. 19, 21 (1993))-
and the medical evidence submitted, the claim is plausible.  
That is, the claim is well grounded.  38 U.S.C.A. § 5107(a).  

The Board is cognizant that prior to the 1999 version of 
38 C.F.R. § 3.311, prostate cancer was not specifically 
listed as a "radiogenic" disease.  However, because the 
claim of entitlement to service connection for prostate 
cancer due to in-service ionizing radiation exposure is well 
grounded under the current provisions of § 3.311, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim, which includes obtaining military records to 
determine the veteran's presence at the test site as well as 
his radiation dose levels.  38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991); 38 C.F.R. § 3.159, 3.311; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Therefore, the RO should request 
these records from the Department of Defense.  38 C.F.R. 
§ 3.311(a).  



ORDER

As the claim of service connection for prostate cancer is 
well grounded, the appeal to this extent is allowed, subject 
to further action discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
prostate cancer, claimed as due to in-service exposure to 
ionizing radiation, is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

"In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses."  
38 C.F.R. § 3.311(a)(1).  "In claims based upon 
participation in atmospheric nuclear testing, dose data will 
in all cases be requested from the appropriate office of the 
Department of Defense."  38 C.F.R. § 3.311(a)(2)(i).  
Furthermore, where a radiation-exposed veteran subsequently 
develops a radiogenic disease which initially became manifest 
within the appropriate time, the claim will be referred to 
the Under Secretary for benefits for consideration under 
38 C.F.R. § 3.311(c) (1999).  

As the veteran asserts that he participated in Operation 
CROSSROADS and the medical evidence submitted by the veteran 
is to the effect that the veteran's prostate cancer was 
initially diagnosed in 1993, the RO must develop the claim 
pursuant to the provisions of 38 C.F.R. § 3.311, which 
includes determining the degree to which the veteran was 
exposed to ionizing radiation, as claimed by the veteran, as 
well as requesting military records which would establish the 
veteran's presence at or absence from the site of Operation 
CROSSROADS.  The Board observes that the veteran also 
submitted the June 1998 medical opinion, which stated that 
there was a possibility that in-service exposure to ionizing 
radiation was a factor in the veteran's development of 
prostate cancer.  Thus, even absent the 1999 inclusion of 
prostate cancer as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2), the medical evidence may have been sufficient 
for the RO to develop the claim pursuant to the provisions of 
38 C.F.R. § 3.311(b)(4).  

The record indicates that dose date was not requested from 
the appropriate office of the Department of Defense-the 
Defense Special Weapons Agency-and military records were not 
requested regarding the veteran's presence at the Operation 
CROSSROADS test site.  Thus, additional development is 
required prior to final appellate consideration.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for prostate cancer since 
service, particularly any source which 
may have linked the disease to in-service 
radiation exposure.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should further develop 
the veteran's claims pursuant to the 
provisions of 38 C.F.R. § 3.311, 
beginning with a request from the Defense 
Special Weapons Agency concerning any 
participation by the veteran in Operation 
CROSSROADS, or other atmospheric nuclear 
testing.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim of service connection for prostate 
cancer.  Due consideration should be 
given to all pertinent laws and 
regulations, including the potential 
applicability of 38 C.F.R. 
§ 3.311(a)(4)(i).  If it is established 
by the record, or conceded pursuant to 
this regulation, that the veteran was 
present at the test site, the RO should 
continue with additional development 
through the Defense Special Weapons 
Agency-beginning with a dose estimate.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



